Case 6:19-cv-00259-PGB-GJK Document 18 Filed 09/30/19 Page 1 of 1 PageID 61


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO

CINDY BURNETT,

       Plaintiff,

-vs-                                               CASE NO.: 6:19-CV-259

WELLS FARGO BANK, N.A.,

   Defendant.
                                      /

                           NOTICE OF PENDING SETTLEMENT

        Plaintiff, Cindy Burnett, by and through the undersigned counsel, hereby notifies the

Court that the parties have reached a settlement with regard to this case and are presently drafting

and finalizing the settlement agreement, and general release documents. Upon execution of the

same, the parties will file the appropriate dismissal documents with the Court.

                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 30, 2019, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system and that a Notice of this filing will be sent to the

following by operation of the Court’s Electronic Filing System: Rebecca S. Saelao, Esquire,

Severson & Werson, One Embarcadero Center, Suite 2600, San Francisco, CA 94111

(ccw@severson.com and rss@severson.com).

                                                   /s/ Jason R. Derry, Esquire
                                                   Jason R. Derry, Esquire
                                                   Florida Bar No.: 0036970
                                                   Morgan & Morgan, Tampa, P.A.
                                                   One Tampa City Center
                                                   201 North Franklin Street, 7th Floor
                                                   Tampa, FL 33602
                                                   Telephone: (813) 223-5505
                                                   Facsimile: (813) 257-0577
                                                   jderry@ForThePeople.com
                                                   jkneeland@ForThePeople.com
                                                   kaitlynm@ForThePeople.com
                                                   Attorney for Plaintiff
